Citation Nr: 1818594	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-24 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for major depressive disorder with anxiety for the period prior to January 17, 2017.

2. Entitlement to an evaluation in excess of 50 percent for major depressive disorder with anxiety since January 17, 2017.

3. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel.


INTRODUCTION

The Veteran served on active duty from February 2006 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter is now properly before the Board.


FINDINGS OF FACT

1. Throughout the period prior to January 17, 2017, the Veteran's major depressive disorder with anxiety has been manifested by no greater than mild or transient symptoms, including insomnia, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2. Since January 17, 2017, the Veteran's major depressive disorder with anxiety has been manifested by no worse than occupational and social impairment with reduced reliability and productivity.

3. The Veteran does not have a diagnosis of GERD.


CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 10 percent for major depressive disorder with anxiety for the period prior to January 17, 2017 have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2017).

2. The criteria for a disability evaluation in excess of 50 percent for major depressive disorder with anxiety have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.27, 4.126, 4.130, Diagnostic Code 9434 (2017).

3. The criteria for service connection for GERD have not been met. 38 U.S.C. § 1110, 1131; 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits. 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).

There is no indication in this record of a failure to notify. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In July 2010, July 2011 and November 2013, the RO mailed the Veteran letters detailing the evidentiary requirements of a service connection claim, the evidence that the Veteran should send to VA, and VA's responsibilities to assist the Veteran. The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development. See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

The Board finds that VA fulfilled its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). Evidence of record includes service treatment records, outpatient treatment records, and military personnel records. No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations. Based on the examinations and the records, the VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied.

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Although medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).

Increased rating for major depression with anxiety - laws and regulations

The Veteran is service-connected for major depressive disorder with anxiety, rated as 10 percent disabling, effective August 14, 2010, and 50 percent disabling effective January 17, 2017. She now seeks higher evaluations for both periods.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).

The Veteran's service-connected major depressive disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434. Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The criteria for the current 10 percent rating are:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

The criteria for a 30 percent rating are:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

38 C.F.R. § 4.130 (2017).

VA must take into account all of a veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See 38 C.F.R. § 4.126.

Entitlement to a disability evaluation in excess of 10 percent for major depressive disorder with anxiety for the period prior to January 17, 2017.

The Veteran was afforded an examination in August 2010. The Veteran reported that she does not drive anymore out of fear of being involved in an accident, and also reported that her symptoms result in mild interference with daily living activities, including lack of energy or motivation to shower daily, not doing laundry or cleaning around the house. On examination, her orientation was normal; appearance, hygiene and behavior were appropriate; there was good eye contact, normal mood and affect, normal communication and speech, and concentration was within normal limits; panic attacks were notably absent; no suspiciousness, history of delusions or any delusions were noted; no hallucinations or compulsive behavior were observed either. The examiner found that the Veteran's thought processes were appropriate; that she is able to understand directions; that she does not have slowness of thought or confusion; she does not have impaired judgement; that her abstract thinking is normal; that her memory is within normal limits; and there is no suicidal or homicidal ideation. 

Pertinently, the examiner opined that the Veteran is capable of managing her finances. Mentally, she has some occasional interference in performing activities of daily living because she reported difficulty with motivation and energy, which result in mild impairment. The examiner described the Veteran's psychiatric impairment as mild or transient with occupational and social impairment with decrease in work efficiency and occupational tasks only during periods of significant stress. The examiner also noted that she had no difficulty understanding commands.

In January 2013, a VA psychiatry note reflects that the Veteran complained of stress at home and from school, and difficulty focusing on her classes in nursing school. She stated that the major precipitant for her recent depression was being told by a doctor about an unlikely positive outcome for a certain procedure, and that the procedure was very expensive and not covered by VA. The Veteran also reported her mother-in-law moving in is a major stress. 

In December 2013 the Veteran was seen for post-partum depression. In February 2014, she was again seen for her anxiety and depression. Of note, the Veteran reported an increase in stress since her sister along with her baby and 8 year old son with some behavioral problems moved in. The Veteran further indicated she was a full time nursing student, and was scheduled to start clinical rotations. The doctor assessed that the Veteran was alert, fully oriented, had coherent thoughts, a mildly restricted affect and a slightly more depressed mood - though no evidence of psychosis, mania, suicidal or homicidal ideations were noted.

A May 2014 VA psychiatry note shows that the Veteran reported feeling better since a previous medication adjustment. She stated she finished her finals, did well, and will be taking a summer course. She also indicated that her sister moved out, which reduced her stress level, and that she was excited about her upcoming vacation. 

A November 2014 psychiatry note reflects that the Veteran was doing "really well". She reported being in a good mood, taking her medicine as prescribed, sleeping better, though she was not always well rested due to waking up for her one year old. The Veteran also reported she had only one month left to finish her semester at school, and had plans to take one term off. She also stated she planned to increase her hours at work in order to balance her finances, and that she currently works per diem as a nurse tech at a hospital cardiac care unit. 

In April 2015, the Veteran had another psychotherapy encounter, during which she reported doing well both personally and in school. She also reported having mood swings and dysphoric mood at the onset of her period. The Veteran denied any anxiety attacks. She did however state that she takes medicine during periods of high stress and anxiety, including test periods.

In October 2015, the Veteran again had a psychotherapy session where she reported doing quite well, including being in her last semester of nursing school, anticipating to graduate with a Bachelor's degree in nursing. The Veteran was thinking of even doing a Doctorate in NP after obtaining her nursing license and a job. She also reported her mood was good, and both she and her family noticed a significant mood improvement after she started taking Vitamin D. 

Attached to her July 2014 substantive appeal, the Veteran submitted a statement regarding her disability evaluation. Specifically, she contends that her mental condition warrants a 30 percent evaluation because she has been having panic attacks at least three times per week - and she disputed the examiner's contention that she had no panic attacks. The Veteran further indicated that she is on medication for depression, and she continues not wanting interaction with others. She also contends having trouble with her relationships. The Veteran disputed the examiner's statement that her work efficiency decreases only during periods of high stress, because she also finds difficulty during periods of low stress.  The Veteran essentially conveyed her belief that her medical records were not looked at with sufficient attention, and that she is deserving of a higher rating.

During a January 2017 VA examination, the Veteran was diagnosed with attention deficit hyperactivity disorder (ADHD) and major depressive disorder with anxious distress. The examiner stated that her ADHD includes symptoms of racing thoughts leading to anxiety, inattention and lack of focus, mild memory loss and insomnia; while her mood disorder includes symptoms of mild to moderate major depression secondary to her ADHD and current life stressors. The examiner characterized the Veteran's condition as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner further stated that the Veteran's occupational and social impairment secondary to her mental health is likely primarily due to her ADHD, and her mood disorder likely contributes to a lesser degree. 

The Veteran reported being married for six years to a supportive spouse, that she has one three-year-old son and a nephew she takes care of. She also stated she has been working as a registered nurse at a hospital for the previous 11 months, and that she has been on psychiatric medications for five years. She further reported going to counseling once every few months, and that her last appointment was a few months ago. She denied suicide attempts, psychiatric hospitalizations and homicidal ideations. She also reported she was first diagnosed with ADHD as a child, when she first started medication for that condition. 

The Veteran's symptoms were noted to include depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty adapting to stressful circumstances.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 

The Board must also make judgments as to the credibility of testimony, as well as of various medical opinions. In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511 (1995). As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Having reviewed the complete evidence of record, and applying the pertinent legal criteria to the facts of this case, the Board finds that the most probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for major depressive disorder and anxiety under DC 9434. As discussed above, when there is a question as to which of two ratings shall be applied, the higher rating will be assigned only if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. During the entirety of the period on appeal, there was no probative medical or lay evidence suggesting the Veteran had a diminution of social and occupational functioning and intermittent periods of inability to perform occupational tasks solely as a result of her service-connected major depressive disorder with anxiety. 

Although the Veteran was service-connected for major depressive disorder with anxiety based on the August 2010 VA examination findings, that examiner opined that there was no total occupational and social impairment, no reduced reliability and productivity, and any decrease in work efficiency was only mild or transient, during periods of significant stress.

Subsequent VA treatment records further demonstrate that the severity of the Veteran's disability did not increase at any time during the period on appeal. In fact, any increase in severity of symptoms has throughout this period been associated with typical life stress, including difficulties with pregnancy, caring of a child, work and school-related stress. The medical notes of record also show, however, that the Veteran was a successful nursing student, and was also working, albeit per diem, while pursuing her degree. The Board recognizes that her psychiatric condition has required consistent intake of medicine, but there is no indication that the Veteran's mental condition has caused suspiciousness, weekly (or less often) panic attacks, chronic sleep impairment or mild memory loss. 

While the Veteran reports in her 2014 statement that she has had regular panic attacks, and has argued that her medical records would demonstrate consistent treatment for said attacks and more severe symptoms, the review of the Veteran's medical file has consistently indicated that the Veteran has not had panic attacks. Indeed, not only did the August 2010 examiner report that there were no panic attacks, the Veteran herself reported in April 2015 that she did not have any anxiety attacks. 

Finally, the Board has also considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, supra. However, the Board finds the current case to be clearly distinguishable. In discounting the Veteran's assertions of an increase in the severity of her service-connected major depressive disorder with anxiety, the Board is not only relying on a lack of treatment reports showing reports and clinical findings of increased symptomatology, but also notes that the Veteran's personal statements regarding the severity of her symptoms have been found to be inconsistent with the medical record. To the extent that she such lay reports are inconsistent with treatment records, they are of reduced probative value in assessing the Veteran's level of symptomatology.

Entitlement to an evaluation in excess of 50 percent for major depressive disorder with anxiety for the period after January 17, 2017

As previously noted, the Veteran was afforded a VA examination in January 2017. It is pursuant to the findings of this examination that the Veteran's evaluation was increased to 50 percent. The Veteran now seeks a higher evaluation, though in her December 2014 notice of disagreement, the Veteran indicated she was seeking an evaluation of 50 percent. 

The Board reiterates that the criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

38 C.F.R. § 4.130 (2017).

The findings of the January 2017 VA examination are reflected above. The Board, however, reiterates the most pertinent findings. The Veteran was noted to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The Veteran's diagnosis of ADHD and major depressive disorder with anxiety have caused these occupational and social impairments, though the examiner attributed them primarily to her ADHD, which is not service-connected,  and to a lesser degree to her mood disorder. 

The Board also notes an addendum opinion dated in March 2017 is of record, pursuant to a request for clarification as to the Veteran's current symptoms. The examiner essentially reviewed the claims file once again, and clarified that the diagnosis of major depressive disorder with anxious distress is simply a re-articulation of the service-connected diagnosis of anxiety disorder, and major depressive disorder. 

Significantly, in January 2017, during a medication management visit, the Veteran reported being under a lot of stress due mainly to her job. She reported she was working as a nurse on the cardiology floor of a hospital, where there has been an 80 percent turnover in nurses. She reported that she has been training new nurses for the previous four months, and she is the most senior nurse there. She reported a panic attack the night before going in to work. She also stated she is a full time student in addition to working. The Veteran denied feeling depressed or hopeless, and expressed her wish to continue working at the hospital until the end of her contract.

In March 2017, the Veteran reported she quit her job two weeks prior to her medical visit, and stated she feels a lot better. She also indicated that now she is a full time student to be a mental health nurse practitioner. 

Throughout this appeal period, the Veteran's symptoms were noted as depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood and difficulty adapting to stressful circumstances.  

Having reviewed the complete evidence of record, and applying the pertinent legal criteria to the facts of this case, the Board finds that the most probative evidence is against the Veteran's claim of entitlement to a disability rating in excess of 50 percent for major depressive disorder and anxiety under DC 9434. During the entirety of the period on appeal, there was no probative medical or lay evidence suggesting the Veteran had occupational and social impairment with deficiencies in most areas due to such symptoms of suicidal ideation, obsessional rituals, illogical speech, near-continuous panic or depression, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.

While the Board recognizes that the Veteran exhibited some difficulty adapting to stressful circumstances, these difficulties were mostly related to an inherently high-stress work environment. Indeed, a hospital cardiac unit where nursing staff has an 80 percent turnover rate of employment, and where she is the most senior nurse, responsible for training new nurses, is not by any definition a low-stress environment. However, the Board finds probative that she reported doing much better when she quit her job to become a full time mental health nurse practitioner. Furthermore, there is no evidence of suicidal or homicidal ideation anywhere in the claims file, nor is there evidence of any special disorientation, illogical speech or obsession rituals, or any symptoms approximating these. 

For the reasons stated above, the Board finds that at no time during the period on appeal has the Veteran's service-connected major depressive disorder with anxiety been greater than 50 percent disabling.


Entitlement to service connection for gastroesophageal reflux disease (GERD)

The Veteran contends that she has GERD which is a result of her military service. As a threshold matter, the Board observes that the Veteran is separately service-connected for irritable bowel syndrome, and thus the matter on appeal is limited accordingly.

The Veteran's service treatment records are silent as to any complaints, treatments or diagnosis of GERD during service. While the Veteran was treated for intestinal symptoms, to include gastroenteritis and irritable bowel syndrome, no evidence of GERD is found in service treatment records. 

The Veteran underwent a VA examination in August 2010 which revealed no abnormal findings but no diagnosis of GERD. The Veteran reported symptoms of heartburn, epigastric distress, scapular pain, reflux, nausea, regurgitation and burning in the throat. On clinical evaluation, no evidence of tenderness, masses, bruits or organomegaly of the abdomen or abdominal wall were found. Furthermore, radiographic imaging showed no evidence of abnormality. Pertinently, the examiner stated that there is no pathology associated with a diagnosis of GERD. 

The Veteran has stated numerous times, including in statements from November and December 2014, that she is taking medication for the treatment of GERD. On review of the record, the Board notes only two references to medication ostensibly prescribed for GERD.  In October 2012 and June 2014 VA treatment notes, a medication called ranitidine is referenced.  However, these loan references must be weighed against the diagnostic conclusions reached on VA examination that the Veteran's only gastro-intestinal disability is irritable bowel syndrome, as well as the lack of additional references to GERD in an otherwise complete medical record.

Therefore, the Board finds that the Veteran does not have - and has not had at any time during the period on appeal - a diagnosis or symptoms associated with GERD. Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 1992). As such, the Board finds that there the evidence weighs against a finding of a current disability and service connection must therefore be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for major depressive disorder with anxiety for the period prior to January 17, 2017 is denied.

Entitlement to an evaluation in excess of 50 percent for major depressive disorder with anxiety is denied.

Entitlement to service connection for gastroesophageal reflux disease is denied.





____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


